DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	The Amendment filed 03/19/2021 in response to the Non-Final Office Action mailed 12/18/2020 has been entered.  
	Claims 1-7 and 10-30 are currently pending in U.S. Patent Application No. 16/441,624 and an Office action on the merits follows.


Response to Arguments/Remarks
	Applicant’s remarks/arguments with respect to reference Bowling et al. (US 2014/0276943), as failing to teach/suggest that acquisition of those first and second exposure images wherein the first exposure is shorter in time than the second exposure, have been considered and determined moot in view of Becker et al. (US 2016/0125594).  While directed to a system and method of controlling welding system camera exposure and marker illumination, Becker involves an analogous application as the disclosure as a whole teaches/suggests 


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 13 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the relative terminology/limitation, “a duration of about 300 microseconds”.  As identified in MPEP 2173.05(b) Relative Terminology, terms of degree and approximations are not necessarily indefinite and definiteness may be determined where the “about 300 microseconds” (± 1 microsecond? ±10 microseconds?), and the term/limitation and claim as a whole is unclear/indefinite accordingly.
Claim 16 is similarly rejected in view of that rationale as presented above for the case of claim 13, in view of the unclear/indefinite relative terminology “about 30 milliseconds”.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-7 and 10-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling et al. (US 2014/0276943) in view of Becker et al. (US 2016/0125594).

As to claim 1, Bowling teaches/suggests a method of locating a physical object in a target space (Figures 1 and 3 objects (instruments and patient anatomy) associated with trackers 44, 46, 48 and 50), the physical object having a geometry, with a tracker coupled to the physical object for movement therewith ([0028]), the tracker having a marker array and the marker array having a marker arrangement (Figures 1-3, Figures 6-8, various arrays of LEDs, [0033], [0035]), the method comprising:
[0023] “localizer 34 communicates with the navigation computer 26. In the embodiment shown, the localizer 34 is an optical localizer and includes a camera unit 36 (one example of a sensing device). The camera unit 36 has an outer casing 38 that houses one or more optical position sensors 40. In some embodiments at least two optical sensors 40 are employed, preferably three. The optical sensors 40 may be three separate charge-coupled devices (CCD). In one embodiment three, one-dimensional CCDs are employed. It should be appreciated that in other embodiments, separate camera units, each with a separate CCD, or two or more CCDs, could also be arranged around the operating room. The CCDs detect infrared (IR) signals”, [0038] “The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34. Based on the received optical (and non-optical signals in some embodiments), navigation processor 52 generates data indicating the relative positions and orientations of the trackers 44, 46, 48 relative to the localizer 34”);
capturing one or more second exposure images of the target space containing the physical object and the tracker at a second exposure with the first of the at least one camera ([0023], [0038], in further view of [0040] “The navigation processor 52 also generates image signals that indicate the relative position of the surgical instrument working end to the tissue. These image signals are applied to the displays 28, 29. Displays 28, 29, based on these signals, generate images that allow the surgeon and staff to view the relative position of the surgical instrument working end to the surgical site.”, [0048], [0057], [0075], etc.), 
estimating a tracker pose based on the one or more first exposure images by relating the one or more first exposure images with virtual tracker data representing the marker [0045-0048] “Based on these signals, localization engine 100 determines the pose of the bone tracker coordinate systems BTRK1 and BTRK2 in the localizer coordinate system LCLZ. Based on the same signals received for the instrument tracker 48, the localization engine 100 determines the pose of the instrument tracker coordinate system TLTR in the localizer coordinate system LCLZ”, [0049] “Coordinate transformer 102 also stores the data indicating the pose of the working end of the surgical instrument relative to the instrument tracker 48”, [0050] “Based on these data and the previously loaded data, the coordinate transformer 102 generates data indicating the relative position and orientation of both the coordinate system EAPP, and the bone coordinate systems, FBONE and TBONE to the localizer coordinate system LCLZ”); and
correlating ([0076], [0081] “The navigation system 20 communicates with the control system of the hand held surgical cutting instrument. The navigation system 20 communicates position and/or orientation data to the control system. The position and/or orientation data is indicative of a position and/or orientation of the instrument 22 relative to the anatomy. This communication provides closed loop control to control cutting of the anatomy such that the cutting occurs within a predefined boundary (the term predefined boundary is understood to include predefined trajectory, volume, line, other shapes or geometric forms, and the like”, [0061-0062]) virtual object data (virtual object data corresponding to virtual instrument boundaries, virtual cutting boundaries on/in bones to which trackers are affixed, instrument and anatomical models etc. [0005] “Typically, virtual cutting boundaries are created prior to surgery. Virtual cutting boundaries are often created in a model of a patient's bone and fixed with respect to the bone so that when the model is loaded into the navigation system, the navigation system can track movement of the virtual cutting boundary by tracking movement of the bone”, [0010], [0055], [0061-0062], [0078]) to the estimated tracker pose by recognizing the physical object in the one or more second exposure images in relation to virtual object data representing [0073-0075] “Initially, the objects to be tracked are identified. The objects may be identified by selecting objects stored in memory on the control unit using machine vision software. For instance, groups of pixels associated with different sizes and shapes of retractor assemblies 104 may be stored in the control unit. By selecting one of the retractor assemblies 104 to be tracked the machine vision software identifies the corresponding group of pixels and the machine vision software then operates to detect like groups of pixels using conventional pattern recognition technology... The machine vision system 400 is able to detect movement of these objects by continuously taking images, reviewing the images, and detecting movement of the groups of pixels associated with the objects. In some cases, position information from the control unit of the machine vision system 400 for the objects can be transmitted to the navigation computer 26”).
Bowling fails to explicitly disclose the method wherein the first exposure is shorter in time than the second exposure.  In other words, while the image acquisitions of Bowling inherently involve at least one exposure as an imaging parameter, Bowling falls silent on any variation of such an exposure between captures/acquisitions.  Bowling further evidences the obvious nature of both (individually and in conjunction) active and passive marker arrangements in for example [0035].
	Becker teaches/suggests capturing one or more first and second exposure images of a target space containing a physical object and a tracker wherein the first exposure is shorter in time than the second exposure ([0267] “The passive markers may be best observed with a first exposure setting (e.g., 8, 15, 25, 50) of the one or more cameras of the sensing device 16, and the active markers may be best observed with a second exposure setting (e.g., 1, 2, 3, 4, 5) of the one or more cameras, which may be different than the first exposure setting. In some embodiments, the visual markers 802 of the clamp assembly 588 and the workpiece 82 may be passive markers, and the visual markers 802 of the welding torch 14 may be active markers (e.g., LEDs 64).”, [0268] “The computer 18 may control the exposure setting of the one or more cameras of the sensing device 16 to control the respective sampling rates of the fixed surfaces and the welding torch 14. For example, the visual markers 802 of the welding torch 14 may be sampled 1.5, 2, 3, 4, 5, or more times than the visual markers 802 of the fixed surfaces are sampled. Additionally, or in the alternative, an active visual marker sample interval may be greater than a reflective visual marker interval, where the computer 18 repeatedly tracks visual markers of the welding system 10 by cycling through the active visual marker sample interval and the reflective visual marker sample interval. That is, the computer 18 cycles the exposure setting of the one or more cameras between the second exposure setting (e.g., low exposure value to track the active markers of the welding torch 14) and the first exposure setting (e.g., high exposure value to track the passive markers of the fixed surfaces)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method of Bowling, such that the first exposure is shorter in time than the second exposure, as taught/suggested by Becker, the motivation as similarly taught/suggested therein that variations in exposure (among other imaging parameters) may serve to optimize marker/fiducial detection, particularly for instances wherein a marker of interest is either an active or passive marker for which different/varied exposure durations optimize detection, and thereby enable more accurate subsequently determined pose(s) and localization(s) based thereon.

As to claim 2, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method comprising capturing one or more first exposure images of the target space with a second of the at least one camera (Bowling [0023]).

As to claim 3, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method comprising capturing one or more second exposure images of the target space with a second of the at least one camera (Bowling [0023]).

As to claim 4, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method comprising generating virtual object data representing the physical object geometry based on the one or more second exposure images (Bowling virtual object data corresponding to virtual instrument boundaries, virtual cutting boundaries on/in bones to which trackers are affixed, instrument and anatomical models generally etc. [0005], [0010], [0055], [0061-0062], [0078], with [0055] of particular note “Once the tip touches certain surfaces of the object, a trigger or switch (not shown) on the pointer P is actuated by the user or alternatively the tip may include a sensor that automatically senses when it is in contact with a surface. A corresponding signal is sent to the transceiver on the camera unit 36 to read the signals from the LEDs 50 on the pointer tracker PT so that the position of the tip can be calculated, which correlates to a point on the surface of the object. As more points on the surface are touched by the tip and their positions calculated by the navigation system 20, models of the object can be created to define a position and orientation of the object in the localizer coordinate system LCLZ. Such models can be created using conventional surface mapping tools and the like”).

As to claim 5, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method comprising retrieving virtual object data representing the geometry from a database, the virtual object data Bowling [0005] in view of pre-operative images [0044]).

As to claim 6, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method comprising generating virtual tracker data representing the marker arrangement based on the one or more first exposure images (Bowling [0010], [0033], [0035-0040], [0048], [0051], [0055-0056], [0060-0061], [0066], [0075-0078] etc.).

As to claim 7, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method comprising retrieving virtual tracker data representing the marker arrangement from a database (Bowling [0038-0040], [0046] “The pose-describing data are stored in memory integral with both manipulator controller 54 and navigation processor 52”, [0055-0056], [0061-0062], [0066], etc.); the virtual tracker data based on a predefined marker arrangement (Bowling [0031], [0035], [0045]).

As to claim 10, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the first of the at least one camera and the second of the at least one camera are rigidly mounted to a common support structure and separated by a separation distance (Bowling [0023-0024], [0026] further incorporating by reference Malackowski et al (US 7,725,162) in view of Fig. 12 therein and sensor array 112 comprising spaced apart transceivers 1202a and 1202b (linear CCD cameras) (see col 5 lines 45-65)).

As to claim 11, Bowling in view of Becker teaches/suggests the method of claim 10.
Bowling in view of Becker further teaches/suggests the method wherein the separation distance is selected from among: greater than six inches, greater than eight inches, greater than twelve inches, or greater than twenty-four inches (Bowling [0023-0024] and [0026] in view of Malackowski Fig. 1 illustrating 1021a and 1202b spaced at least six inches apart in view of comparable dimensions illustrated therein).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system/method of Bowling in view of Becker, such that those cameras rigidly mounted to a common support structure are separated by any of those various distances as claimed above, as a matter of design choice constraints serving as obvious to try variations characterized by a reasonable expectation of success in view of co-depending and potentially predetermined camera/sensor properties influencing image acquisition and subsequent epipolar geometry based measurements/image analysis.

As to claim 12, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the first exposure has a duration in a range of 100 to 500 microseconds (Bowling [0033] “The optical sensors 40 preferably have sampling rates of 100 Hz or more, more preferably 300 Hz or more, and most preferably 500 Hz or more. In some embodiments, the optical sensors 40 have sampling rates of 8000 Hz.” sampling frequency/rate 1Hz=1cycle/sample per second, 1kHz=1 cycle per µs, 100 samples per second is equivalent to a sample period of 10000 µs).  Bowling and Becker both further disclose optional embodiments wherein sample acquisition correlates to a duty cycle associated with one or more LEDs (Bowling [0033] and Becker [0269]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system/method of Bowling in view of Becker, such that the first exposure has a duration in a range of 100 to 500 microseconds, as a matter of design choice constraints serving as an obvious to try variation characterized by a reasonable expectation of success in view of co-depending and potentially predetermined LED/marker properties influencing a useable image acquisition and subsequent analysis thereof.

As to claim 13, this claim is a method claim further limiting that first exposure to one of a value within that range as presented for the case of claim 12 above and is rejected accordingly.

As to claim 14, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the first exposure has a first duration and the second exposure has a second duration, and wherein the second duration is at least 10 times the first duration (Bowling [0033] and Becker [0269], in further view of that obviousness rationale as presented for the case of claim(s) 12/13 above).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system/method of Bowling in view of Becker such that the first exposure has a first duration and the second exposure has a second duration, and wherein the second duration is at least 10 times the first duration in view of an obvious to try/routine optimization rationale based on various alternative first and second exposure duration ranges chosen from a finite number of identified and predictable ranges characterized by a reasonable expectation of success and to contrive any number of desirable ranges for the first and second exposure duration/range limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art (sensor specific considerations impacting effective tracker/fiducial/marker detection based thereon – Becker in particular), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Applicant may also refer to MPEP § 2144.05.

As to claim 15, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the second exposure has a duration in a range of 10 to 50 milliseconds (Bowling [0033] and Becker [0269] in further view of those obviousness rationales as presented for the case of claim(s) 12/13 and 14 above).

As to claim 16, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the second exposure has a duration of about 30 milliseconds (Bowling [0033] and Becker [0269] in further view of those obviousness rationales as presented for the case of claim(s) 12/13 and 14 above).

As to claim 17, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the step of capturing the one or more second exposure images commences within an interval following the conclusion of the step of capturing the first exposure images at the first exposure, and wherein the interval is less than 300 microseconds (Bowling [0033]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system/method of Bowling in view of Becker, such the interval between those first and second captures is less than 300 µs as taught/suggested by Bowling and as a matter of design choice constraints serving as obvious to try variation(s) characterized by a reasonable expectation of success in further view of the manner in which such an interval allows for a pose determination characterized by a resolution optimizing the success of a surgical procedure by minimizing the degree to which an instrument may stray outside predetermined bounds between acquisition(s) (see Bowling [0081]).

As to claim 18, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the physical object comprises a patient's anatomy (Bowling Figures 1-3 tibia and fibula bones, patient ‘anatomy being treated’), the method further comprising the steps of capturing preoperative images of the patient's anatomy; and generating virtual object data from the preoperative images (Bowling [0005], [0009-0010] in view of pre-operative images [0044]).

As to claim 19, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the physical object comprises a surgical tool (instrument 22 and pointer P), the method further comprising the steps of querying a database of surgical tool models; and retrieving virtual object data based on querying the database of surgical tool models ([0061-0062], [0066], etc.).

As to claim 20, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker teaches/suggests the method further comprising the step of querying a database of virtual tracker data (Bowling [0038-0040], [0045-0046] “The pose-describing data are stored in memory integral with both manipulator controller 54 and navigation processor 52”, [0055-0056], [0061-0062], [0066], etc.).

As to claim 21, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the first of the at least one camera comprises an infrared imaging device (Bowling [0023]).

As to claim 22, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker further teaches/suggests the method wherein the second of the at least one camera comprises an infrared imaging device (Bowling [0023]).

As to claim 23, Bowling in view of Becker teaches/suggests the method of claim 1.
Bowling in view of Becker teaches/suggests the method further comprising the step of emitting infrared light onto the target space with an infrared emitter (Bowling [0033]).

As to claim 24, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  Bowling teaches/suggests required structure in view of surgical navigation system 20 as disclosed in for example [0022], Fig. 1, etc.

As to claim 25, this claim is a method corresponding to that of claim 1 wherein the first and second exposures differ (instead of requiring the first exposure to be shorter in time than the second as required for the case of claim 1) such that ‘the first exposure is lower in illumination than the second exposure’, and is rejected accordingly/similarly.  Becker further discloses not only two explicit exposure settings and corresponding image acquisitions, but control to vary illumination settings in a complementary manner ensuring optimized marker detection and image capture.  Becker [0268-0269] “For example, the computer 18 may control the exposure setting of the one or more cameras so that the exposure setting is set at the first (e.g., high) exposure setting to detect the passive markers when the light source pulses brightly, and the exposure setting is set at the second (e.g., low) exposure setting to detect the active markers when the light source dims or turns off Additionally, or in the alternative, the computer 18 may control the light source of the sensing device 16 to turn off during calibration of the clamp assembly 588, thereby distinguishing the active markers of the welding torch 14 from the passive markers of the clamp assembly 588. In some embodiments, a pulsed brightness level of the light source of the sensing device 16 may be greater than when the light source is turned on substantially continuously (e.g., prior to and after completion of a welding assignment while the weld system records data related to the welding assignment). The sensing device 16 may more readily detect the passive markers at the greater brightness level of the light source than at the lower brightness level... the light source of the sensing device 16 may be pulsed during live welding when the welding helmet is darkened due to the arc, yet the light source of the sensing device 16 is turned continuously on during simulated welding when the welding helmet is not darkened. The computer 18 may control the pulse rate and/or the pulse duty cycle (e.g., 10%, 25%, 50%, 100%) of the light source (e.g., one or more LEDs 64). Additionally, or in the alternative, the computer 18 may control illumination settings (e.g., wavelength, intensity) of the light source of the sensing device 16 during non-live welding intervals so that the auto-darkening circuit of a welding helmet does not activate. For example, where the autodarkening circuit of a welding helmet activates in response to light of a certain wavelength or intensity, the computer 18 may control the light source to pulse or continuously emit light of a wavelength or intensity that reduces or eliminates the activation of the auto-darkening circuit”.  Similar to that rationale as presented for the case of claim 1 above, that modification of Bowling in view of Becker may be extended to modify those first and second exposures such that they are characterized by differing illumination(s).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method of Bowling, such that the first exposure is lower in illumination than the second exposure, as taught/suggested by Becker, the motivation as similarly taught/suggested therein that variations in exposure/acquisition illumination may serve to optimize marker/fiducial detection, particularly for instances wherein a marker of interest is either an active or passive marker for which different/varied exposure illumination optimizes detection, and thereby enable more accurate subsequently determined pose(s) and localization(s) based thereon.

As to claim 26, this claim is the system claim corresponding to the method of claim 25 and is rejected accordingly.  Bowling teaches/suggests required structure in view of surgical navigation system 20 as disclosed in for example [0022], Fig. 1, etc.

As to claims 27, 28, 29 and 30, these claims are the method and system claims corresponding to the inverse of those claims 1/24 and 25/26 respectively, and are rejected accordingly.  More specifically, requiring that the ‘first exposure is longer in time than the second exposure’ (method of 27/system of 28) or that the ‘first exposure is higher in illumination than the second exposure’ (method of 29/system of 30).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively modify the system/method of Bowling, such that  the first exposure is longer in time than the second exposure and/or the first exposure is higher in illumination than the second exposure, as taught/suggested by Becker, the motivation as similarly taught/suggested therein that variations in exposure/acquisition duration and/or illumination may serve to optimize marker/fiducial detection, particularly for instances wherein a marker of interest is either an active or passive marker for which different/varied exposure duration(s) and/or illumination(s) may serve to optimize detection, and thereby enable more accurate subsequently determined pose(s) and localization(s) based thereon. 


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Richardson (US 2011/0025853) discloses in [0056] “For example, the controller may reduce the exposure time and/or increase the frame rate to enhance the brightness of markers relative to other objects in the scene. Furthermore, the controller 220 may perform marker-tracking analysis operations, such as brightness thresholding or marker interpolation to identify a position of the markers in the scene”.  Amiri (US 2019/0320995) further discloses in [0146] confirmatory images acquired using a lower exposure (see fiducial markers of [0155]).  Saur et al. (US 2019/0328464) discloses in [0088] and [0090] for example that an exposure time and intensity of an illumination may be increased/adjusted in proportion to a target distance from an image capture device so as to advantageously improve target detection reliability.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669